Citation Nr: 1812698	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for major depressive disorder. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Brother 


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 1968 to September 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, the RO denied the issue of entitlement to SMC in a September 2013 rating decision.  
 
In December 2017, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned. A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for major depressive disorder.

2.  The Veteran was likely exposed to herbicides while serving in the Korean demilitarized zone (DMZ), and his diabetes mellitus is presumed to be related to such exposure.

3.  The Veteran's service-connected disabilities (including anxiety, coronary artery disease, hypertension, and  diabetes mellitus type II) preclude the Veteran from caring for some of his daily personal needs such as taking his medications, attending to personal hygiene, and preparing his meals without the regular assistance of another person, and such assistance is needed on a regular basis to protect him from the hazards and dangers in the daily environment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for major depressive disorder have been met by the Veteran, and the appeal is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The service-connection criteria for diabetes mellitus is met. 38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 3.310 (2017).

3.  The criteria for SMC based on the need for regular aid and attendance of another person due to service-connected disabilities have been met. 38 U.S.C. § 1141(l) (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected his appeal of the June 2011 denial of service connection for major depressive disorder.  At his December 2017 Board hearing, the Veteran's representative indicated on the record that he wished to withdraw this appeal.  His withdrawal made on the record at the hearing was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(1),(3). Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for major depressive disorder, and it is dismissed.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306. 

The Veteran alleges that his diabetes mellitus resulted from herbicide agent exposure at the Korean DMZ in service.  Veterans who served in certain military units along the Korean DMZ in areas that are known to have been treated with herbicides between April 1968 and August 1971 are presumed to have been exposed to these certain herbicidal agents.  38 C.F.R. §§ 3.307(a)(6)(iv).  Generally, when veterans have been exposed to herbicide agents during service and he or she subsequently develops certain diseases, such as diabetes mellitus, that disease is presumed to be service connected.  38 C.F.R. §§ 3.309(e).

The Veteran has submitted private treatment records that reflect a current diagnosis of diabetes mellitus, type II. Consequently, a current disability subject to presumptive service connection is established.

In regard to herbicide agent exposure, the record does not document that the Veteran served in a unit that operated in or near the Korean DMZ.  However, the Board notes that military service is to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay . . . evidence of record." 38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102; Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008).

The Veteran's personnel records indicate he served in Korea from December 1968 to September 1970.  The Veteran testified that he was exposed to herbicides while working in the DMZ.  He asserts he traveled back and forth between the base and outer signal site, which was where he stated that the defoliate was disposed of.  Further, the Veteran testified his base was within the borders of the DMZ while he was setting up communication sites.  Lastly, the Veteran testified he was close to the actual border line of the DMZ while he was at the rifle qualifying site. 

The Veteran is competent to report that his duties took him to, or near, the DMZ. He has been consistent in his statements with regard to his service in a specialized unit assigned to the DMZ.  There is no affirmative evidence to contradict his consistent reports relevant to his service in Korea.  The Board finds the Veteran's testimony as to his service in or near the DMZ in Korea to be both competent and credible.  Thus, resolving reasonable doubt in his favor, the Board finds that the Veteran served in a location in or near the Korean DMZ, and herbicide agent exposure is presumed.   

As herbicide agent exposure is conceded, and the Veteran currently suffers from diabetes mellitus, service connection is warranted for that condition.


III. Special Monthly Compensation 

Special monthly compensation (SMC) is payable under 38 U.S.C. § 1114(l) if, as the result of a service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person, or is permanently bedridden. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  Under 38 C.F.R. § 3.352(a), criteria for establishing such need include the following factors: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

In addition, SMC is payable under 38 U.S.C. § 1114(s) if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of a service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran contends that SMC is warranted based on the Veteran's need for regular aid and attendance or on account of housebound status.  

In an April 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, Nurse P.S. identified the Veteran's diagnoses as major depressive disorder, postoperative CABG encephalopathy, and mood disorder secondary to a general medical condition.  As a result, Nurse P.S. indicated the Veteran has required several nursing home admissions due to self-care deficits.  She opined if the Veteran was not currently assisted in the home, he would need nursing home care.  Further, she opined the Veteran required medication management and had an inability to manage his own financial affairs.  Nurse P.S. stated the Veteran is limited by both chronic mental and physical conditions and had limited executive thinking and critical skills.  Nurse P.S. concluded the Veteran's cardiac problems cause him to have reduced stamina and require assistance with activities of daily living. 

Also in April 2013, examining physician, C.S., completed another examination for housebound status.  Dr. C.S. identified the Veteran's diagnosis as "coronary atherosclerosis pf native coronary artery."  Dr. C.S. indicated the Veteran's diagnosis would render him unable to prepare his own meals, required medication management, and had an inability to manage his own financial affairs.

Additionally, in April 2013, examining physician J.G. completed an examination for housebound status.  Dr. J.G. identified the Veteran's diagnoses as CAD s/p CABG, and DM, II.  Dr. J.G. opined the Veteran is able to prepare his own meals, tend to his own hygiene needs, and would not require nursing home care.  However, Dr. opined the claimant would require medication management due to memory changes and confusion following CABG, and further that would not be able to manage his own financial affairs.  Further, Dr. J.G. opined the Veteran's widened gait resulted in use of a cane for instability and balance.  Muscle atrophy and weakness in the left arm and hand resulted in difficulty buttoning clothing, shaving and other activities of daily living.  Finally, the doctor opined the Veteran had short term memory changes, poor balance and difficulty ambulating beyond the premises of home. 

In June 2013, examining physician P.R. submitted an examination for housebound status.  Dr. P.R. identified the Veteran's diagnoses as major depressive disorder, anxiety disorder, and R/O post-traumatic stress disorder.  Dr. P.R. found the Veteran was unable to prepare his own meals and needed assistance in attending to hygiene needs. He opined the Veteran would not require nursing home care, but would require medication management and need assistance in managing financial affairs due to poor memory, poor judgement, and mental confusion.  Physically, the doctor opined the Veteran had poor grooming, poor balance, uneven gait, and little strength or stamina. 

In July 2013, the Veteran submitted a document outlining the home health care provided to him.  The Veteran stated he had home health care one to two times a week.  His brother who is 50 miles away assisted him two time a week when possible, and his brother who is 120 miles away assisted him about two or three weekends a month when possible.  The Veteran indicated his wife had passed away in February and his brother paid his bills due to issues writing. 

In a March 2016 hypertension examination, Dr. J.G. opined the Veteran's heart disease results in an inability to work or care for self. 

In December 2016 and May 2017, examining physician J.G. completed updated examinations for housebound status.  Dr. J.G. opined the Veteran's impairments, which were not enumerated, rendered him unable to care for hygiene needs or to prepare meals.  Further, the doctor stated that the Veteran could feed himself, but poorly.  The doctor opined the Veteran required nursing home care, medication management, and had an inability to manage financial affairs.  The doctor opined the Veteran's poor memory, poor balance, dizziness, and limited ability to ambulate results in the Veteran staying home the majority of the time. 

The Board finds that affording the Veteran the benefit of doubt, it is as likely as not that special monthly compensation is warranted, and it is as likely as not that the Veteran's service-connected disabilities (including anxiety, coronary artery disease, hypertension, and diabetes mellitus) precludes the Veteran from caring for some of his daily personal needs such as taking his medications, caring for personal hygiene, and preparing his meals without the regular assistance of another person, and he needed assistance on a regular basis to protect him from the hazards and dangers in the daily environment.  The evidence of record supports the finding that the Veteran meets the criteria for special monthly compensation for aid and attendance benefits, as he requires the actual assistance of another due to an inability to care for his daily personal needs and an inability to take the proper medications for his service-connected disabilities. 

There is medical evidence which weighs against the claim for special monthly compensation due to aid and attendance including evidence, which shows that the Veteran only requires some assistance with activities of daily living.  However, for the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected anxiety, coronary artery disease, hypertension, and diabetes mellitus type II necessitates regular aid and attendance due to a requirement for the actual assistance of another due to an inability to activities of personal care such as grooming, preparing meals, and medication management.  As such, after affording the Veteran the benefit of the doubt and considering the evidence in the light most favorable to the Veteran, the Board concludes that the criteria for special monthly compensation for aid and attendance are met and the appeal is granted to that extent.  38 U.S.C. § 1114(l).


ORDER

The appeal of entitlement to service connection for major depressive disorder is dismissed. 

Entitlement of service connection for diabetes mellitus, type II, is granted. 

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


